 0In the Matter Of FIRST NATIONAL STORES, INC.andAMALGAMATED MEATCUTTERS & BUTCHER WORKMEN OF NORTH AMERICA (A. F. of L.) ,LOCAL UNION 609Case No. 1-R-2383.-Decided August 4, 1915Mr. Ed9nwd J. Blake,of Boston, Mass., for the Company.Messrs. Herbert A. LeeandJoseph, Sullivan,of New Bedford, Mass.,for the Union.Mr. Joseph D. Manders,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Amalgamated Meat Cutters & ButcherWorkmen of North America (A. F. of L.), Local Union 609, hereincalled the Union, alleging that a question affecting commerce hadarisen, concerning the representation of employees of First NationalStores, Inc., herein called the Company, the National Labor RelationsBoard- provided for an appropriate hearing upon due notice beforeSamuel G. Zack, Trial Examiner. Said hearing was held at Boston,Massachusetts, on May 17, 1945.The Company and the Union ap-peared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFirst National Stores, Inc., is a Massachusetts corporation, withitsprincipal offices located at Somerville, Massachusetts. It is en-gaged in the operation of chain retail grocery stores, and has 130063 N. LR. B., No. 20.138 FIRST NATIONALSTORES, INC.139such stores in the New England States and Westchester County, NewYork.During 1944 the Company sold products valued in excess of$165,000,000.The Company operates a, processing and manufacturingplant at Somerville, Massachusetts, and maintains warehouses inSomerville, Massachusetts, Providence, and Pawtucket, Rhode Island,and Hartford and Bridgeport, Connecticut, all of which are en-gaged in servicing and supplying the retail stores of the Company.The Provincetown stores, which are the only stores involved in theinstant proceeding, are served exclugively from the Somerville, Mas-sachusetts,warehouse.There are approximately 12,000 persons inthe employ of the Company who conduct its diverse functions andoperations.We have heretofore found, in cases involving various groups of theCompany's stores, that the Company is engaged in commerce withinthe meaning of the National Labor Relations Act;1 and we reiteratethat finding in this proceeding.11. TUUE ORGANIZATION INVOLVEDAmalgamated Meat Cutters & Butcher Workmen of North America,Local Union609, affiliatedwith the American Federation of Labor, isa labor organization admittingtomembershipemployees of theCompany.III. THE QUESTION CONCERN 1NG REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of the employees at its Province-town, Massachusetts, stores until the Union has been certified by theBoard in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantialnumber of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within themeaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that all persons employed by the Company inits stores located in Provincetown, Massachusetts, excluding stock'SeeMatter of First National Stores, Inc(three cases),26 N L R B 1275 ; 55N. L R. B 1346, 56 N. L R. B. 15702The Field Examiner reported that the Union submitted 12 membeiship applicationcards,10 of which bore apparently genuine original signatures of persons appearing onthe Company's pay roll of March 31,1945, which contained the names of 14 employeesin the appropriate unit; and that the cards were dated in 1944 and 1945.(Seven cardswere undated.) 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDtakers, bakery employees, order boys, superintendents and supervisors,constitute an appropriate unit.The Company is in agreement withthe composition of the above unit, but contends that all employees inits stores located in Harwichport, South Yarmouth, Orleans, Chatham,Dennisport, Osterville, and Provincetown comprise the only appro-priate unit in this easterly portion of the Cape Cod region of Massa-chusetts.The Company states that such a unit, which is adjacentto another unit consisting of practically all its other stores on the Cape,and presently represented by the Union, would facilitate coherentcollective bargaining.3The Company, as pointed out in SectionI, supra,operates a sub-stantial portion of its stores in the New England area.Union organi-zation of the persons employed in these stores has followed no precisepattern, and has produced various and sundry bargaining units. Thesebargaining units, established by Board decision, consent. election, orotherwise, have embraced, for the most part, groups of towns and citieswhich are adjacent or relatively proximate to each other.The recorddoes not indicate that the above units correspond in scope to anyparticular geographical or political division, or to any defined sectionof the Company's administrative organization.The 6 units' in the Commonwealth of Massachusetts, in whichthe Company and the various locals of the Union's parent organizationare presently bargaining, have apparently been established on a piece-meal basis, including the enlargement of said units by the addition ofsundry stores or towns, from time to time. Outside the Commonwealthof Massachusetts, the Board has found appropriate a unit consisting ofall the Company's stores in Rhode Island,5 another unit covering thecity of Manchester,6 New Hampshire, and a third consisting of thestores in 31 cities and towns in Connecticut.'The town of Provincetown, in which the 3 stores involved in theinstant proceeding are located, is situated at the extreme tip of CapeCod and is approximately 38 miles from the Company's nearest store.The Company employs approximately 14 persons in the Provincetown'The Union has been engaged in collective bargaining with the Company since 1940,representing practically all the employees in the Company's stores in the upper Cape Codregion.A Union witness testified that in October 1944, the Company, contrary to itspresent position, orally agreed that should the Union be designated by a majority of theemployees in any of the Company's stores within the Union's jurisdictional area, the em.ployees within such store, upon proof of majority, would be added to the existing bargainingunit.The Company refuses to permit such agreement to be controlling in the determina-tion of the question concerning its employees in the instant proceeding4These units are designated by the Company as the Boston, Lynn, Framingham, Quincy,Amesbury, and Cape Cod Districts.SMatter of First National Stores, Inc,26 N. L R. B. 1275, Supplemental Decision, 27N. L. R. B. 518.6Matter of First National Stores, Inc.,55 N. L. R. B. 1346.7Matter of First National Stores, Inc.,56 N. L. R. B. 1870. FIRSTNATIONALSTORES, INC.141stores.In the Cape Cod region as a whole, including the mainlandarea as far west as Middleboro, Massachusetts, the Company has storesin 14 towns, including Provincetown, most of these being located alongthe base of the Cape, about 15 miles apart.Wages, hours, and workingconditions are substantially the same throughout this region.Thestores in Hyannis and the 5 other towns west of Hyannis, Massachu-setts, are included in the existing unit which the Company designatesas the Cape Cod unit. Stores in 2 towns on the Cape, west of Hyannis,however, are not included in that unit.8One of these towns, Osterville,is among those which the Company insists should now be included withProvincetown and 5 other towns east of Hyannis in a second Cape Codunit.Cognizant of the Company's policy in reference to collective bar-gaining, the Union has endeavored to organize the stores in all thetowns in the lower Cape Cod district, but to no avail. Such organiza-tional activities have been successful only in Provincetown.There isno evidence that a majority of the other employees in the lower CapeCod district belong to any union whatsoever, nor has any other labororganization petitioned the Board for certification as representative ofthe group of employees within this district.The facts set forth above indicate that the formation of bargainingunits for the Company's employees has been determined by the extentof union organization and, as we noted, has followed no particularpattern.Under the circumstances, we consider that the desirabilityof one or two units covering all the stores on Cape Cod affords insuffi-cient basis for dismissal of the present petition.The employees inthree stores in Provincetown obviously comprise a coherent group.We are of the opinion that they should not be denied the opportunityto bargain collectively until the uncertain future date when the Com-pany's employees in the other towns on the Cape are organized. Ourpresent determination does not preclude a later finding that a morecomprehensive unit may be appropriate when self-organization of theCompany's employees has been further extended.We find that all persons employed by the Company in its storeslocated in Provincetown, Massachusetts, including store managers"but excluding stock takers, bakery employees, order boys, superin-tendents, and supervisors, and all other supervisory employees withauthority to Hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.8 These are Osterville and Sandwich which the Company excluded because they were not"self-service grocery stores."9The parties are in agreement as to the inclusion of such employees. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.10DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with First NationalStores, Inc., Somerville,Massachusetts, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any' who have since quit or been discharged for cause, andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Amalga-mated Meat Cutters & Butcher Workmen of North America (A. F. ofL.), Local Union 609, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.10The parties are in agreement that all persons employed by the Company as part-timeemployees are eligible.